Citation Nr: 1742229	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for infected vocal cords.  

2. Entitlement to service connection for vision problems and sensitivity to light.  

3. Entitlement to service connection for urinary problems.  

4. Entitlement to service connection for muscle pain.

5. Entitlement to service connection for chronic brain syndrome.  

6. Entitlement to an initial compensable rating for bilateral hearing loss prior to February 22, 2006 and from September 1, 2006.  

7. Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine prior to February 22, 2006 and from September 1, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to March 1986, October 2002 to September 2003, and February 2006 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran had active service from February 2006 to August 2006, the issues for higher ratings for bilateral hearing loss and degenerative arthritis of the lumbar spine are characterized as is reflected on the title page as the law prohibits the concurrent payment of active service pay and full VA compensation pay without a waiver.  38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.700(a).  

In May 2015, the RO granted service connection for sleep apnea, carpal tunnel syndrome of the left upper extremity, carpal tunnel syndrome of the right upper extremity, headaches, kidney stones, and staph infection (claimed as a skin condition).  Thus, these issues are no longer in appellate status.  

In November 2016, the Veteran had a hearing before the undersigned Veterans Law Judge.  The November 2016 hearing transcript is not available.  The Veteran was informed about the unavailability of the hearing transcript and was provided an opportunity to have another hearing in accordance with 38 C.F.R. § 20.717.  See February 2017 VA letter.  In April 2017, the Veteran was scheduled for another Board hearing, but he failed to report for that hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran contends that all his disabilities began in 2002 and that he was exposed to environmental hazards while serving in Southwest Asia.  See May 2015 claim.  He indicated that he was exposed to solvents, paints, industrial pollution, and sand dust.  He noted that he was in Iraq for six days and that, during his deployment, he had a fever, swollen joints, muscle aches, and dizziness.  See August 2003 post deployment evaluation.  

Persian Gulf veterans can be entitled to compensation for a chronic disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a).  The Veteran's DD 214 Form shows that during his period of active service from October 2002 to September 2003 he served in Kuwait and Iraq from December 13, 2002, to August 29, 2003.  Thus, the Veteran has qualifying service in the Southwest Asia theater of operations during the Persian Gulf War pursuant to 38 C.F.R. § 3.317(e).

Although the Veteran has been afforded VA examinations during the appeal period, to include VA examinations in September 2005 and in October 2008, none of his examinations were Gulf War examinations.  On VA examinations in September 2005, the examiner was unable to render a diagnosis for the claimed conditions of infected vocal cords, urinary problems, chronic brain syndrome, muscle pain disorder, and vision problems.  On the September 2005 VA eye examination, the examiner noted that the Veteran reported seeing flashing lights and had floaters and a history of dry eye.  On the other September 2005 VA examination, the Veteran's voice was continually hoarse.  He reported injuring his muscles while transporting military vehicles and doing heavy work in Iraq.  He stated that he had problems starting his urine.  On VA neurological examination in October 2008, the impression included multi-system and multi-organ somatic complaints, which were medically unexplained.  On a VA examination in September 2014, the examiner opined that there was no fibromyalgia-like syndrome.  Thus, on remand, the Veteran should be afforded a Gulf War examination to determine the nature and etiology of his claimed infected vocal cords, vision problems, urinary problems, muscle pain, and chronic brain syndrome.

Second, the Veteran was last afforded a VA spine examination and a VA audiological examination in September 2014.  In June 2017, the Veteran's representative requested that the Veteran be afforded new VA examinations as his most recent examinations are over thirty three months old and thus too stale to adequately evaluate his disabilities.  Consequently, the Board finds that more current examinations are necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to support adequately the decision in an appeal for an increased rating).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing.  Such findings were not completely provided on the September 2014 VA examination for the low back.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination/opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Lastly, although the file includes a Formal Finding on the Unavailability of Service Records in a Memorandum dated on October 2, 2006, it is unclear whether an attempt was made to contact all appropriate repositories in an effort to obtain the Veteran's outstanding service treatment records from his periods of active service from October 2002 to September 2003 and from February 2006 to August 2006.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Records Management Center, and any other appropriate repository of records to obtain any outstanding service treatment records during the Veteran's period of active service from October 2002 to September 2003 and from February 2006 to August 2006.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA Gulf War examination with an examiner with the appropriate expertise to determine the nature and etiology of his (the Veteran's) claimed infected vocal cords, visions problems and sensitivity to light, urinary problems, muscle pain, and chronic brain syndrome.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed.  

The examiner is asked to address the following:

a.) Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed infected vocal cords, visions problems and sensitivity to light, urinary problems, muscle pain, and chronic brain syndrome are due to a (1) diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis?  If it is the latter the examiner must provide the diagnosis of the disability or disabilities.

b.) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed infected vocal cords, visions problems and sensitivity to light, urinary problems, muscle pain, and chronic pain syndrome were incurred in service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia during the Persian Gulf War from December 13, 2002 to August 29, 2003.  

In rendering these opinions, the examiner is asked to comment on service treatment records in July 2003 that show the Veteran incurred a left eye injury and a small abrasion to the right side of the pupil and a service treatment record dated in March 2006 that shows that in May 2003 a physician in Kuwait flushed out a metal fragment from the Veteran's left eye.  The examiner also is asked to consider that VA treatment records in July 2011 show that the Veteran had cataracts in both eyes and choroidal nevus in the right eye.  (See CAPRI records, page 59 received on January 23, 2012 on Legacy Content Manager.)
c.) Opine whether the Veteran's claimed infected vocal cords, visions problems and sensitivity to light, urinary problems, muscle pain, and chronic brain syndrome are due to objective indications of a qualifying chronic disability to include (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness?  

In rendering the opinion the examiner should specify whether the Veteran has objective indications of a chronic disability as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
3. Also, schedule the Veteran for a VA examination of his spine to determine the current severity of the service-connected degenerative arthritis of his lumbar spine.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected degenerative arthritis of the lumbar spine.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  
   
4. In addition, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner is asked to do the following: 

a.) Utilize the appropriate Disability Benefits Questionnaire.  The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

b.) Describe the functional effects caused by a hearing disability in his or her final report, including on the Veteran's occupational functioning and daily activities and as described in the Veteran's own words.  
   
A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

5. The AOJ must review the medical opinions and examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

6. Afterwards, readjudicate the issues listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

